 

 

FL

 

VICTORIA L. FRANCIS
Assistant U.S. Attorney ApR 9 mg D
U.S. Attorney’s Office . i C t
2601 second Avenue North, suite 3200 °'%'i';'t$’c;§r'§j;°§§an‘;"' Lo D G E
Biuings, MT 59101 g ‘ APR g 3 2553
Phone: 406-247-4633 _ _ C
FAX= (406) 657-6058 °‘i,";§t¥¢?¢?;i‘;‘€§an§““
E-mail: victoria.francis@usdoi.gov B'"'"gs
ATTORNEY FOR PLAINTIFF
United States of America
IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA
BILLINGS DIVISION
UNITED STATES OF AMERICA, ~
CR 03-33-BLG-SPW
Plaintiff, ` `
vs. .
' AGREED FINAL ORDER IN
JAMES BENNETT, GARNISHMENT
Defendant,
CHICO HOT SPRINGS,
Garnishee.

 

 

The parties, the United States of America, the judgment defendant, and the

garnishee defendant, agree and stipulate as folloWs:

N:\James Bennet Agreed Gamishment.docx

1. The judgment defendant's name, social security number are: J ames
Bennett, ***-**-2205. The defendant resides in Livingston, Montana.

2. A Judgment Was entered against the judgment defendant in this action
in the amount of $4,671 .00. The total balance due on the Judgment is $3,096.00, as
of February 28, 2019.

3. The garnishee, Whose address is 163 Chi_co Road, Pray, MT 59065, has
in its possession, custody or control property of the judgment defendant in the form
of Wages paid to the judgment defendant

4. The judgment defendant Waives services of an application for a Writ of
continuing garnishment pursuant to Section 3205 of the Federal Debt Collection
Procedures Act of 1990 (FDCPA), 28 U.S.C. § 3205, and further Waives his right
to a hearing under section 3205 and any other process to Which the judgment
defendant may be entitled under the FDCPA.

5. The garnishee also Waives service of an application for a Writ of
continuing garnishment pursuant to 28 U.S.C. § 3205 and ii.lrther Waives its right
to answer and Waives being heard in this matter and any other process to Which the
garnishee defendant may be entitled under the FDCPA.

6. The judgment defendant agrees and stipulates that his Wages are.subject
to garnishment under 28 U.S.C. § 3205 and expressly agrees and stipulates that the

entry of a final order in garnishment is proper.

N:\James Bennet Agreed Garnishmentdocx 2

7. The parties therefore agree and stipulate to the entry of a final order in
garnishment against the non exempt wages of the judgment defendant. It is
expressly agreed and stipulated to by the parties that the garnishee defendant shall
pay to the United States the total sum of $115.00 bi-weekly, which shall be
withheld f`rom the wages owed the judgment defendant It is further stipulated that
upon request of the Office of the United States Attorney or U.S. Probation Office
the judgment defendant shall provide a new financial statement, tax retums, or any
other financial information After review of the updated financial information,
payments may change in accordance with current financial status.

8. These sums will be applied to the judgment rendered against J ames
Bennett in this cause. These payments are to continue until the unpaid balance is
fully paid and satisfied

Checks should be made payable to: "Clerk of U.S. District Court",
referencing CR 03-33-BLG and mailed to:

Clerk of U.S. District Court, 2601 Second AVe North, Suite 1200, Billings,
MT 5 91 0 1 .

'9. Nothing in this agreement prevents the plaintiff from pursuing
administrative offsets of any funds owed to the defendant by any government
agency, including the Internal Revenue Service, and the judgment defendant
specifically consents to any such offset. Any payments applied to this claim by the

Internal Revenue Service as a result of tax return offsets will be credited as a-

N:\James Bennet Agreed Garnishment.docx 3

payment to the existing balance but will not interrupt the periodic payments
withheld from wages described above unless it results in payment in full.

lO. The judgment defendant can at any time, request an accounting of the
funds garnished. However, the judgment defendant hereby knowingly waives any

rights that he may have under 28 U.S.C. § 3205(c)(9) to any automatic accounting

. “~ / ' ,
APPROVED AND SO ORDERED this day of §§ZZZ: § 2019.

SUSAN P WATTERS
U.S. District Court Judge

CONSENTED TO BY:

léi/ """" f DATE ilp` 5` / j

vidToRiA L. FRANCis d
Assistan? United States Attorny

 
  

Atto

/
/

/“7/// l
,/

'”J MES BENNETT

DATE § j /;
udgment Defendant
M%ljw%i DATE 412 [/ 2

citico Hor sPi'trNGs 0
Judgment Garnishee

  

     
 

N:\James Bennet Agreed Garnishment.docx 4

